Citation Nr: 0428534	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant,and S.N.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied reopening the veteran's 
claim of service connection for PTSD, and granted service 
connection for diabetes mellitus, and assigned an initial 20 
percent rating.  

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1996, the RO denied service connection for a 
PTSD; the veteran did not appeal this decision.
 
2.  Evidence submitted subsequent to the September 1996 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  




CONCLUSIONS OF LAW

1.  The RO's September 1996 decision denying service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service personnel records show that the veteran served from 
December 1968 to July 1970 in the Marines.  He served in 
Vietnam from July 13, 1969, to July 1, 1970, with "H&HS-1" 
and "MHWG-1."  

In May 1996, the veteran submitted information regarding his 
claim for PTSD.  He wrote that a Sgt. MacTarget was killed in 
action in 1969, and that he was exposed to rockets and 
mortars all night on September 6, 1969.  

The veteran underwent a VA examination in August 1996 and was 
diagnosed with PTSD.  He described being rocketed almost 
daily in Da Nang.  

In a September 1996 rating decision, the RO denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  The veteran did not 
appeal said decision.  

The veteran receives continued outpatient treatment for his 
PTSD at the VA Medical Center.  

At the veteran's November 2003 Travel Board hearing, he 
provided additional details about the rocket and mortar 
attacks on September 6, 1969.  He testified that he was a few 
miles from the air base.  He testified that he was with the 
Zulu company for 12 months and looked for infiltrators.  He 
testified that a friend and a military police officer killed 
themselves.  


Analysis

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which was 
received in December 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated September 1996, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD, finding that the veteran's claimed stressor had not 
been verified by the evidence of record.  Under applicable 
law and VA regulations, that decision is final, and the 
veteran's claim may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156 (2003).  

It is determined that since the September 1996 rating 
decision, the veteran has submitted new and material evidence 
in order to reopen his claim.  In particular, at the 
veteran's hearing (page 5), he described the rocket and 
mortar attacks of September 6, 1969, in greater detail than 
he had when his claim was previously denied.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to the 
specific reason that the veteran's claim was denied in 
September 1996 (no verified stressor), the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim, and it is 
determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for PTSD, the veteran's claim is 
reopened.  


REMAND

As the veteran's claim of service connection for PTSD has now 
been reopened, it must now be addressed on the merits.  The 
claims file shows that the veteran has been diagnosed with 
PTSD.  He has described the following stressors:  a) being 
exposed to mortar and rocket attacks while being stationed 
outside of Da Nang, and in particular on September 6, 1969; 
b) being shot at while on guard duty; c) being on Zulu 
company for 12 months; d) the suicides of a military 
policeman and of a friend; e) the death of Sgt. "Target" or 
"McTarget". 

As the veteran's alleged stressors have not yet been 
verified, an attempt should be made to do so with the 
Commandant of the Marine Corps (Commandant), Headquarters, 
United States Marine Corps, Code MMRB, Quantico, Virginia 
22134-0001.  Initially, however, the RO should ask the 
veteran for more specific information about his described 
stressors.  The RO should then forward to the Commandant as 
much specific information as possible about the veteran's 
identified stressors.  The Commandant should provide all 
relevant documents for the time periods in question. 

The veteran's DD-214 indicates that he received the Republic 
of Vietnam Cross of Gallantry with Palm and Frame.  In light 
of the need to remand the veteran's claim, the RO should also 
obtain a copy of his citation and orders for this award.  

Regarding the veteran's claim for a greater initial rating 
than 20 percent for diabetes mellitus, he asserts that his 
condition has worsened since his August 2001 VA examination.  
The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  Accordingly, the veteran's 
claim should be remanded for a VA examination that determines 
the nature and severity of his service-connected diabetes 
mellitus.

Regarding his diabetes claim, it is also noted that the 
veteran has not yet been sent a letter addressing the 
Veterans' Claims Assistance Act of 2000 (VCAA).  Although the 
veteran was sent letters in February 2001 and December 2002, 
these letters only addressed the claim for PTSD.  
Accordingly, his claim must be remanded so that he can be 
provided notice as required under the  provisions of the 
VCAA.

It is also noted that the veteran claims he was treated in 
1975-1976 for his psychiatric condition at the VA Medical 
Center in Brockton.  Accordingly, an attempt should made to 
obtain these records.  As the last treatment records on file 
are from June 2002, an attempt should also be made to obtain 
all VA treatment records after June 2002.  Furthermore, the 
veteran claimed at his hearing (page 5) that he was being 
treated for his diabetes by Dr. Manahan at Bridgewater 
Medical.  Accordingly, the veteran's treatment records from 
Bridgewater Medical should also be obtained.  
 
For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  Obtain all VA treatment records from 
the VA Medical Center in Brockton for the 
period from 1975-1976, as well as for the 
period after June 2002.  Obtain the 
veteran's treatment records regarding his 
diabetes mellitus from "Bridgewater 
Medical".  

2.  Request the veteran's complete 
service personnel records from the 
National Personnel Records Center (NPRC), 
to include his Official Military 
Performance File (OMPF) and his DA Form 
20.  Obtain a copy of the veteran's 
citation and orders for his award of the 
"Republic of Vietnam Cross of Gallantry 
with Palm and Frame".  These records 
should be reviewed to ascertain whether 
they potentially corroborate the 
veteran's contentions.

3.  Take appropriate steps to contact the 
veteran in order to afford him another 
opportunity to provide additional 
information regarding the claimed 
stressors to which he was exposed during 
his period of service.  He should include 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be asked to provide specific 
information about the following alleged 
stressors in particular: a) being exposed 
to mortar and rocket attacks while being 
stationed outside of Da Nang, and in 
particular on September 6, 1969; b) being 
shot at while on guard duty; c) being on 
Zulu company for 12 months; d) the 
suicides of a military policeman and of a 
friend; e) the death of Sgt. "Target" 
or "McTarget".

4.  Compile from various sources a 
detailed summary of the veteran's alleged 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and the 
DA Form 20, or equivalent, and all 
associated documents, should be sent to 
the Commandant of the Marine Corps 
(Commandant), Headquarters, United States 
Marine Corps, MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, Virginia 22134-5030.  
The Commandant should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  The summary prepared by the 
RO and all responses from the Commandant 
should be associated with the claims 
folder.  This development must be 
undertaken even if the veteran fails to 
provide any additional information.  As 
noted above, these alleged stressors 
include: a) being exposed to mortar and 
rocket attacks while being stationed 
outside of Da Nang, and in particular on 
September 6, 1969; b) being shot at while 
on guard duty; c) being on Zulu company 
for 12 months; d) the suicides of a 
military policeman and of a friend; e) 
the death of Sgt. "Target" or 
"McTarget".  The Commandant should 
provide any relevant documents as 
appropriate to include daily journals, 
operational reports, lessons learned 
documents, combat operations after action 
reports, or unit histories for the time 
periods during which the veteran alleges 
that his stressors took place.  Any 
response received from the Commandant 
should be made part of the record.

5.  If the Commandant requests more 
specific descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

6.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The appellant 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claim of a greater 
initial rating than 20 percent for 
diabetes mellitus, which information and 
evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The appellant should also be 
requested to provide any evidence in his 
possession that pertains to his claim.  

7.  The appellant should be afforded a VA 
examination to determine the severity of 
his diabetes mellitus.  The claims folder 
should be made available for the examiner 
to review in conjunction with the 
examination, and the examiner should 
state that he reviewed it.  The 
examination report should include 
responses to the following medical 
questions:

a.  Does the veteran require the use 
of insulin?

b.  Does the veteran have a 
restricted diet because of diabetes 
mellitus?

c.  Does the veteran have his 
activities regulated, defined as 
avoidance of strenuous occupational 
and recreational activities because 
of his diabetes?

d.  Does the veteran have episodes 
of ketoacidosis or hypoglycemic 
reactions requiring 
hospitalizations, and if so, how 
many times has the veteran been 
hospitalized in the past year?

e.  Does the veteran visit a 
diabetic care provider, and if so, 
how often does he visit the diabetic 
care provider?  

f.  Does the veteran have 
progressive loss of weight and 
strength?  

g.  Does the veteran have 
complications from his diabetes?  If 
so, please describe them.

8.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

9.  Thereafter, the appellant's claims of 
entitlement to a greater initial rating 
than 20 percent for diabetes mellitus, 
and entitlement to service connection for 
PTSD should be readjudicated.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



